                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         OSSIE GILES,
                                   4                                                         Case No. 18-cv-04724-YGR (PR)
                                                         Plaintiff,
                                   5                                                         ORDER OF DISMISSAL WITHOUT
                                                  v.                                         PREJUDICE
                                   6
                                         RON DAVIS, et al.,
                                   7
                                                         Defendants.
                                   8

                                   9          Plaintiff Ossie Giles, a state prisoner incarcerated at San Quentin State Prison, has filed a

                                  10   pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging the violation of his constitutional

                                  11   rights by prison employees. Plaintiff has filed a motion for leave to proceed in forma pauperis,

                                  12   which will be granted in a separate Order. For the reasons stated below, the Court DISMISSES
Northern District of California
 United States District Court




                                  13   this action without prejudice.

                                  14          The Prison Litigation Reform Act of 1995 amended 42 U.S.C. § 1997e to provide that

                                  15   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any

                                  16   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

                                  17   such administrative remedies as are available are exhausted.” Compliance with the exhaustion

                                  18   requirement is mandatory. See Porter v. Nussle, 534 U.S. 516, 524 (2002); Booth v. Churner, 532

                                  19   U.S. 731, 739-40 & n.5 (2001). The administrative remedies need not meet federal standards, nor

                                  20   need they be “plain, speedy and effective.” Porter, 534 U.S. at 524.

                                  21          Although non-exhaustion under Section 1997e(a) is an affirmative defense, a prisoner’s

                                  22   concession to non-exhaustion is a valid ground for dismissal. See Wyatt v. Terhune, 315 F.3d

                                  23   1108, 1119-20 (9th Cir. 2003) (prisoner’s concession to non-exhaustion is valid ground for

                                  24   dismissal, as long as no exception to exhaustion applies), overruled on other grounds in Albino v.

                                  25   Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). Accordingly, a claim may be dismissed without

                                  26   prejudice if it is clear from the record that the prisoner concedes that he did not exhaust

                                  27   administrative remedies. See id. The Ninth Circuit has interpreted Section 1997e(a) to mean that

                                  28   an action must be dismissed unless the prisoner exhausted his available administrative remedies
                                   1   before he or she filed suit, even if the prisoner fully exhausts while the suit is pending. See

                                   2   McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002).

                                   3          It is obvious from the face of Plaintiff’s complaint that he did not exhaust his

                                   4   administrative remedies before filing the instant suit. He states that as of July 29, 2018, the date

                                   5   he signed the complaint, he submitted his 602 inmate appeal to the third level of review and he did

                                   6   not receive a response, stating as follows: “As of 7-22-2018, there’s no explanation for delay.”

                                   7   Dkt. 1 at 2. However, this reason is insufficient to excuse administrative exhaustion.

                                   8   Furthermore, on August 29, 2018, Plaintiff informed the Court that, on August 18, 2018, he

                                   9   “received [the] third level response.” Dkt. 3 at 1. Because Plaintiff did not exhaust his claims

                                  10   prior to filing this action, this action is DISMISSED without prejudice to re-filing these claims in

                                  11   a new case. See McKinney, 311 F.3d at 1199-1201.

                                  12          The Clerk of the Court shall terminate all pending motions and close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                       Dated: November 19, 2018
                                  14

                                  15
                                                                                         ______________________________________
                                  16                                                     YVONNE GONZALEZ ROGERS
                                                                                         United States District Court Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
